Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20 and 21 from the preliminary amendment are now included in the Non-Final action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,687,436 to Denton in view of U.S. Pat. No. 4,143,916 to Trotman et al.
Claims 2 and 7, Denton discloses An apparatus for wheelchairs, comprising a resilient seat cushion member 30; and a plurality of variously sized and shaped pelvic obliquity elements, pommel elements and/or wedge elements 40 affixed to a surface of a base member 20 being operative to engage and deform the cushion member (fig. 3). Denton is silent to a planar base member disposed beneath said cushion having one side edge pivotally attached to a corresponding side edge of said cushion. Trotman discloses a planar base member 12 disposed beneath a cushion member 14 having one side edge pivotally attached 18 to a corresponding side edge of said cushion capable of being rotated from said non-parallel the non-parallel disposition relative to said base the base member into said parallel the parallel disposition relative to said member the base member (col. 5 lines 38-46)(fig. 6). It would have been obvious for

Claims 5-6 and 13-16, Denton, as modified, discloses the cushion apparatus wherein Trotman further discloses the cushion member being made of a thermoplastic material and perforated walls (col. 2 lines 37-43). Denton is silent to the material having a honeycomb configuration. Selecting a configuration for the thermoplastic material is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to employ a honeycomb configuration yielding predictable results that provide an equivalent and alternative configuration to the cushion of Denton. Regarding the Applicant's recitation “the pivotal attachment is made by thermo-compression bonding of said back the back edge of said cushion the cushion member to said back the back edge of said base the base member’, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, such as being formed in a sheet of material. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Since the claim is drawn to an apparatus and not a method claim the recitation of how the pivotal attachment is made does not further limit the apparatus. The apparatus itself is disclosed by Denton.


disposed proximate said back the back edge. Selecting an additional element and positioning the element proximate the back edge of the base is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select an additional element and position proximate the back edge yielding predictable results that provide for additional anatomical support for the wheelchair cushion near the back of the seat.
Claim 10, Denton discloses the cushion apparatus wherein at least one of said cushion the cushion deforming elements is a pommel element and is disposed on said base the base member in a position proximate to said front the front edge and midway between said side the side edges (fig. 2-3).
Claim 12, Denton discloses the seat cushion apparatus wherein said cushion comprised of a soft flexible foam has a first resiliency, and said base comprised of a rigid material has a second resiliency substantially stiffer than said first the first resiliency (col. 5 lines 17-20).





s 3-4, 8, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,687,436 to Denton in view of U.S. Pat. No. 4,143,916 to Trotman et al., and further in view of U.S. Pat. No. 6,901,617 to Sprouse et al. 
Claims 3-4, 8, and 17-19, Denton discloses all of the structural limitations as stated above, but is silent to a removable cover. Sprouse discloses a removable cover 30 disposed about a cushion assembly having an opening 104. It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a removable cover yielding predictable results that allow washing and cleaning the cover. 

Claim 20, Denton, as modified, discloses the cushion apparatus wherein Trotman further discloses the cushion member being made of a thermoplastic material and perforated walls (col. 2 lines 37-43). Denton is silent to the material having a honeycomb configuration. Selecting a configuration for the thermoplastic material is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to employ a honeycomb configuration yielding predictable results that provide an equivalent and alternative configuration to the cushion of Denton. Regarding the Applicant's recitation “the pivotal attachment is made by thermo-compression bonding of said back the back edge of said cushion the cushion member to said back the back edge of said base the base member’, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, such as being formed in a sheet of material. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product 

Claim 21, Denton discloses the cushion apparatus wherein said cushion deforming elements is a pelvic obliquity or wedge element and is disposed on said base and one of the side edges and one of said deforming elements is a pommel element and is disposed on said base the base member in a position proximate to said front the front edge and midway between said side the side edges (fig. 2-3). Denton is silent to a pelvic obliquity element being disposed proximate said back the back edge. Selecting an additional element and positioning the element proximate the back edge of the base is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select an additional element and position proximate the back edge yielding predictable results that provide for additional anatomical support for the wheelchair cushion near the back of the seat.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673